Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination filed on 09/30/2021.
Claims 2-5, 7-10 and 20-25 (renumbered 1-14, respectively) are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Zachary J. Rimkunas (Reg. No. 77,288) on 07/28/2021.
The application has been amended as follows:
7. (Currently Amended) A method implemented using one or more processors, the method comprising:
receiving a representation of a spoken utterance;
processing the representation of the spoken utterance to identify, from a plurality of candidate domains, a request and a serving domain based on one or more of:

a behavior profile of a speaker of the utterance, and
a semantic content of the utterance;
identifying a plurality of candidate personal assistants based on the request and the serving domain and computing a match score of the request and each candidate personal assistant; and
routing the request to a personal assistant based on the request and the serving domain, in which the request is routed to the personal assistant having the maximum match score from among the candidates;
wherein a match score of a particular personal assistant is reduced if routing the request to the particular personal assistant would result in a pre-determined dangerous condition.

Allowable Subject Matter
Claims 2-5, 7-10 and 20-25 (renumbered 1-14, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “wherein a match score of a particular personal assistant is reduced if routing the request to the particular personal assistant would result in a pre-determined dangerous condition”, as found in Claim 7. Similar features are claimed in Claims 2-5, 8-10 and 20-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672